               Case 19-20817-tnw                    Doc 22            Filed 07/24/19 Entered 07/24/19 09:34:03                             Desc Main
                                                                      Document      Page 1 of 6
Fill in this information to identify your case:
                                                                                                                              ☐ Check if this is an amended
Debtor 1              Kenya D. McClendon                                                                                          plan, and list below the
                      ____________________________________                                                                        sections of the plan that have
                      First Name                Middle Name                Last Name
                                                                                                                                  been changed.
Debtor 2              Tiffany M. McClendon
(Spouse, if filing)   _____________________________________________________
                      First Name                Middle Name                Last Name


United States Bankruptcy Court for the: EASTERN               _ District of __KENTUCKY_____
                                                                                (State)
Case number (If known)                 19-20817-tnw

 Local Form 3015-1(a)
 Chapter 13 Plan                                                                                                                                               12/17

      Part 1:          Notices

 To Debtors:            This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate
                        that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that do not comply
                        with local rules and judicial rulings may not be confirmable.
 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                        You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                        attorney, you may wish to consult one.
                        If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at
                        least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy
                        Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may
                        need to file a timely proof of claim in order to be paid under any plan.
                        The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                        includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
                        ineffective if set out later in the plan.

      1.1        A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial                   ☐ Included       ☒ Not included
                 payment or no payment at all to the secured creditor

      1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in                    ☐ Included       ☒ Not included
                 Section 3.4

      1.3        Nonstandard provisions, set out in Part 8                                                                         ☒ Included       ☐ Not included


    Part 2:            Plan Payments and Length of Plan

 2.1 Debtor(s) will make regular payments to the trustee as follows:
       $ 100.00                                        per       month                                 for     1                                             months
       $ 200.00                                        per       month                                 for     35                                            months
        If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
        creditors specified in this plan.
 2.2 Regular payments to the trustee will be made from future income in the following manner:
    ☒ Debtor(s) will make payments pursuant to a payroll deduction order.
    ☐ Debtor(s) will make payments directly to the trustee.
    ☐ Other (specify method of payment): Click or tap here to enter text
 2.3 Income tax refunds.
    ☒ Debtor(s) will retain any income tax refunds received during the plan term.
    ☐ Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn over
    to the trustee all income tax refunds received during the plan term.
    ☐ Debtor(s) will treat income tax refunds as follows: Click or tap here to enter text
 2.4 Additional payments.
    ☒ None.
    ☐ Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated amount, and date
    of each anticipated payment. Click or tap here to enter text
 2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $7,100.00


 Local Form 3015-1(a)                                                  Chapter 13 Plan Exhibit                                                      Page 1
         Case 19-20817-tnw                  Doc 22         Filed 07/24/19 Entered 07/24/19 09:34:03                                 Desc Main
                                                           Document      Page 2 of 6

  Part 3:     Treatment of Secured Claims


3.1 Maintenance of payments and cure of default, if any.
 ☐ None.
 ☒ The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by the
 applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or directly by the
 debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at
 the rate stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline under Bankruptcy Rule
 3002(c) control over any contrary amounts listed below as to the current installment payment and arrearage. In the absence of a contrary timely filed
 proof of claim, the amounts stated below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph,
 then, unless otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
 collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than by the debtor(s).
 Name of              Collateral              Current installment               Amount of          Interest rate on       Monthly plan       Estimated total
 creditor                                     payment (including                arrearage (if      arrearage (if          payment on         payments by
                                              escrow)                           any)               applicable)            arrearage          trustee
Chrysler Capital     2018 Jeep Cherokee      $628.87                           $ 2,515.48          0%                    $69.87             $ 2,515.48
                                             Disbursed by:
                                             ☐ Trustee
                                             ☒ Debtor(s)
Flagship Credit      2016 Kia Optima         $500.00                           $ 500.00            0%                    $13.89             $ 500.00
Acceptance                                   Disbursed by:
                                             ☐ Trustee
                                             ☒ Debtor(s)


3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
 ☒ None.
3.3 Secured claims excluded from 11 U.S.C. § 506.
 ☒ None.
3.4 Lien avoidance.
 ☒ None.
3.5 Surrender of collateral.
 ☒ None.
3.6 All Other Secured Claims.
  An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that will be paid through the plan on a pro
  rata basis with all other allowed secured claims in the class. Each allowed claim in the class will be paid to the extent of the value of the collateral set
  forth in the Creditor’s proof of claim or the amount of the allowed claim, whichever is less, with interest at the WSJ Prime Rate on the date of
  confirmation or the date on which the proof of claim is filed, whichever is later, plus 2 percentage points, or if a secured tax claim with interest at the
  applicable statutory rate in effect on the date on which the plan is confirmed. Allowed administrative expenses shall be paid in full prior to distribution
  to this class of secured claims


  Part 4:      Treatment of Fees and Priority Claims

4.1 General
  Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
  postpetition interest.
4.2 Trustee’s fees
 Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 7.1% of plan payments; and during the
 plan term, they are estimated to total $470.68.
4.3 Attorney’s fees
 1. Counsel for the debtor requests compensation as follows:
  a. ☐ Pursuant to KYEB LBR 2016-2(a) an attorney’s fee for Debtor’s counsel shall be allowed in the amount of $___ (not to exceed $3,500). Of this
  amount, the debtor paid $___ prior to the filing of the petition, leaving a balance of $___ to be paid through the plan. (The Debtor/Attorney for Debtor
  have complied with KYEB LBR 2016-2(a) and this must match the Rule 2016(b) Disclosure of Compensation of Attorney For Debtor(s)). Any
  additional requests for fees or expenses will be requested by separate application.
  OR
  b. ☒ An attorney’s fee for Debtor’s counsel will be requested by separate application and shall be paid as allowed by the Court.
 2. Until the allowed attorney’s fee is paid in full, creditors holding secured claims (including arrearage claims) shall be paid only adequate protection
 payments ordered by the Court.


Local Form 3015-1(a)                                        Chapter 13 Plan Exhibit                                                          Page 2
          Case 19-20817-tnw                  Doc 22         Filed 07/24/19 Entered 07/24/19 09:34:03                                  Desc Main
                                                            Document      Page 3 of 6

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
  ☒ None.
4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
  ☒ None.


  Part 5:      Treatment of Nonpriority Unsecured Claims


5.1 Nonpriority unsecured claims not separately classified.
      Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
      providing the largest payment will be effective. Check all that apply.
  ☐ The sum of $ __________.
  ☐ _____ % of the total amount of these claims, an estimated payment of $ _________.
  ☒ The funds remaining after disbursements have been made to all other creditors provided for in this plan.
  If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00. Regardless of the
  options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.
5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims.
  ☒ None.
5.3 Other separately classified nonpriority unsecured claims.
  ☒ None.


  Part 6:      Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
     and unexpired leases are rejected.

  ☒ None.



  Part 7:         Vesting of Property of the Estate


7.1 Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly scheduled will vest in the debtor(s)
upon:
     ☐ plan confirmation.
     ☒ entry of discharge.
     ☐ other _____

7.2 Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.



  Part 8:         Nonstandard Plan Provisions


8.1 Check “None” or List Nonstandard Plan Provisions
  ☐ None.
 Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
 Local Form 3015-1(a) or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
8.2 Payments outside the plan.
8.3 Treatment of Deficiencies secured claims. In the event that relief from stay is granted to any secured creditor, or in the event that the Debtors
surrender the collateral to the creditor after confirmation, any resulting deficiency remaining after the liquidation of the collateral, shall be classified and
paid only as a general unsecured claim, to the extent of the amount of any such deficiency. Any amount of such deficiency that remains unpaid shall be
discharged upon completion of the plan. This special provision is intended to cover any and all secured claims, whether payment on such claims are to
be made through the plan by the Trustee or to be made directly by the Debtors.
8.4 Release of Liens. Each holder of a secured claim that is paid during the term of this Plan shall upon discharge of the Debtor and/or full payment of
its claims, release any liens recorded against property securing such claims.
8.5 Debtor Claims. Debtors expressly retain for themselves and the Chapter 13 Trustee any and all pre-petition claims against any holder of a claim,
and the confirmation of this Plan shall not waive any such claims.




Local Form 3015-1(a)                                          Chapter 13 Plan Exhibit                                                          Page 3
         Case 19-20817-tnw                 Doc 22         Filed 07/24/19 Entered 07/24/19 09:34:03                        Desc Main
                                                          Document      Page 4 of 6

  Part 9:      Signature(s):


9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below.



 X /s/ Kenya D. McClendon                                                      X /s/ Tiffany M. McClendon
 Signature of Kenya D. McClendon
                                                                               Signature of Tiffany M. McClendon

 Executed on July 17, 2019                                                     Executed on July 17, 2019




 X /s/ Dolores L. Dennery, Esq.                                                Date July 17, 2019
 Signature of Attorney for Debtors


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording
and order of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any
nonstandard provisions included in Part 8.

Exhibit: Total Amount of Estimated Trustee Payments
     The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
     out below and the actual plan terms, the plan terms control.


 a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                      $3,015.48

 b. Modified secured claims (Part 3, Section 3.2 total)                                                                                    $0.00

 c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                               $0.00

 d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                     $0.00

 e. Fees and priority claims (Part 4 total)                                                                                          $2,980.68

 f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                        $1,103.84

 g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                          $0.00

 h. Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                     $0.00

 i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                               $0.00

 j. Nonstandard payments (Part 8, total)                                                                                                   $0.00

      Total of lines a through j                                                                                                     $7,100.00




Local Form 3015-1(a)                                       Chapter 13 Plan Exhibit                                                Page 4
Case 19-20817-tnw           Doc 22       Filed 07/24/19 Entered 07/24/19 09:34:03                     Desc Main
                                         Document      Page 5 of 6



                                         CERTIFICATE OF SERVICE

        I hereby certify that on July 24, 2019 a copy of the foregoing was served electronically through the Court’s
ECF System to all parties registered to receive notices in the above captioned case, and on the following by regular
U.S. Mail:

ACCEPTANCE NOW                                                CES/DEPT OF ED
5501 HEADQUARTERS DR                                          C/O ACS
PLANO, TX 75024                                               UTICA, NY 13501

AT&T                                                          Charter Communications
C/o Bankruptcy                                                400 Atlantic Street, 10th Fl.
4331 Communications Dr, Flr 4W                                Stamford, CT 0
Dallas, TX 75211
                                                              CHRYSLER CAPITAL
BK OF MO                                                      PO BOX 961275
PO BOX 85710                                                  FORT WORTH, TX 76161
SIOUX FALLS, SD 57118
                                                              CNAC - IN117
BULLCITY FINANCIAL                                            PO BOX 17626
1107 W MAIN ST                                                COVINGTON, KY 41017
DURHAM, NC 27701
                                                              Commonwealth Orthopedic Centers
CAPITAL ONE                                                   PO Box 188010
PO BOX 30281                                                  Erlanger, KY 41018
SALT LAKE CITY, UT 84130
                                                              CONVERGENT OUTSOURCING
CAPITAL ONE AUTO FINANCE                                      800 SW 39TH ST
CREDIT BUREAU DISPUTE                                         RENTON, WA 98057
PLANO, TX 75025
                                                              CREDIT ONE BANK
CAPITAL ONE BANK USA NA                                       PO BOX 98872
PO BOX 30281                                                  LAS VEGAS, NV 89193
SALT LAKE CITY, UT 84130
                                                              DEPT ED NELNET
CB INDIGO                                                     121 S 13TH ST
PO BOX 4499                                                   LINCOLN, NE 68508
BEAVERTON, OR 97076
                                                              DISCOVER BANK
CB/VICSCRT                                                    PO BOX 15316
PO BOX 182789                                                 WILMINGTON, DE 19850
COLUMBUS, OH 43218

Doctors Urgent Care                                           FLAGSHIP CREDIT ACCEPT
650 Sprucewood Ln                                             3 CHRISTY DR STE 201
Erlanger, KY 41018                                            CHADDS FORD, PA 19317

Duke Energy OH & KY                                           FST PREMIER
P.O. Box 1327                                                 3820 N LOUISE AVE
Charlotte, NC 28201                                           SIOUX FALLS, SD 57107

ENHANCED RECOVERY                                             I C SYSTEM INC
PO BOX 57547                                                  PO BOX 64378
JACKSONVILLE, FL 32241                                        SAINT PAUL, MN 55164

FIRST PREMIER BANK                                            KAY JEWELERS/GENESIS
3820 N LOUISE AVE                                             PO BOX 4485
SIOUX FALLS, SD 57107                                         BEAVERTON, OR 97076
Case 19-20817-tnw           Doc 22      Filed 07/24/19 Entered 07/24/19 09:34:03           Desc Main
                                        Document      Page 6 of 6


KY HIGHER EDUCATION AA                                RECEIVABLES MGMT PARTN
P.O. BOX 798                                          2250 E DEVON AVE STE 352
FRANKFORT, KY 40602                                   DES PLAINES, IL 60018

KY HIGHER EDUCATION                                   RIVER S EDGE AT EAST POINTE AP
PO BOX 24328                                          1028 Greenup St
LOUISVILLE, KY 40224                                  Covington, KY 41011

MERCHANTS CREDIT GUIDE                                Sanitation District No. 1
223 W JACKSON ST                                      C/o Bankruptcy 1045 Eaton Dr.
CHICAGO, IL 60606                                     Ft Mitchell, KY 41017

MERRICK BK                                            Sprint Headquarters
PO BOX 9201                                           Attn: Bankr Dept 6200 Sprint Pkwy.
OLD BETHPAGE, NY 11804                                Overland Park, KS 66251

NATIONAL CREDIT SYSTEM                                St. Elizabeth Healthcare
3750 NATURALLY FRESH BLV                              One Medical Village Drive
ATLANTA, GA 30349                                     Edgewood, KY 41017

NELNET LNS                                            St. Elizabeth Medical Center
PO BOX 82561                                          PO Box 630856
LINCOLN, NE 68501                                     Cincinnati, OH 45263

PORTFOLIO RECOV ASSOC                                 St. Elizabeth Physician Services
120 CORPORATE BLVD STE 1                              PO Box 630839
NORFOLK, VA 23502                                     Cincinnati, OH 45263

Radiology Assoc. of Northern KY, PLLC                 TBOM/TOTAL CRD
P.O. BOX 932163                                       PO BOX 85710
Cleveland, OH 44193                                   SIOUX FALLS, SD 57118

                                                      U S DEPT OF ED/GSL/ATL
                                                      PO BOX 5609
                                                      GREENVILLE, TX 75403




                                                      /s/ Dolores L. Dennery, Esq.
